DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the inner locking body securing against rotation in a polyhedral, multicurve, or polygonal shape adjacent the bulge (claim 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 2,544,712).
Miller discloses a device (see for example Figures 1-3) comprising an outer locking body having an inner thread (16) and an inner locking body (2 and 10), such as a screw shaft, including an outer thread (20), wherein in a pretensioned position, i.e. the inner thread resting against or adjacent the outer thread, the inner thread lies against the outer thread in a first longitudinal axis direction (leftwards along the longitudinal axis in the figures) and is pretensioned against the outer thread (for example pushed against the outer thread by a user), wherein in a locked position (see Figure 1) the outer locking body is fixed on the inner locking body by screwing the inner thread into/onto the outer thread, wherein the outer locking body has a resilient retaining element (the portions of element 8 extending outside of element 12) that projects radially inward (the thickness of the element projects radially inward) and a main body (12) in which the inner thread is introduced, wherein the inner locking body has a rigid ramp-shaped bulge (4) that projects radially outward (the thickness of the element projects radially outward), and wherein in the pretension position the retaining element lies against the bulge in a second longitudinal axis direction (rightwards along the downward slope along the longitudinal axis in the figures) that is opposite the first longitudinal axial direction. The rigid ramp-shaped wedge includes a gradient angle between 5 and 45 degrees and between 10 and 30 degree (see Figures 1-2) and a longitudinally axially extending section of the retaining element, i.e. the section extending outside element 12 shown in Figure 2, is shaped like a ramp, wherein the ramp shaped section is at an angle between 10 and 70 degrees and between 40 and 50 degrees (see Figure 2). The retaining element is a resilient retaining ring including at least four longitudinally extending tabs (column 2 lines 20-21) that each include projections, i.e. the distal end of elements 8) that extend radially inward. The inner locking body is capable of securing against rotation in a polygonal shape (the polygonal shape of the inner locking element is capable of abutting the end of element 12 to prevent rotation) in a region adjacent to the bulge. The retaining element is arranged on the outer locking body at a longitudinal axial distance from the inner thread (see Figure 2) and the bulge being arranged on the inner locking body at a longitudinal distance from the outer thread (see Figure 2). Miller further discloses this device is capable of being designed to work with numerous types of inventions that require tube couplings, wherein this device is further capable of being used within a medical device that requires tube couplings (claim 20 only requires a device comprising the locking system as claimed capable of being used as a surgical device, and the device of Miller is fully capable of being used in a medical device requiring tube couplings if one so desired). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent 2,544,712) in view of Tairraz (U.S. Patent 3,454,290).
Miller discloses the invention as claimed except for the outer locking body and/or the inner locking body having at least some plastic, wherein the outer locking body comprises a plurality of component made from different materials, and the retaining element being made plastic. Tairraz teaches a device comprising an inner locking body (9) made at least partially from plastic and an outer locking body including a first component (10) and a second component (12), wherein the first component is made from a first material, such as plastic, and the second component is made from a second material, such as steel (see column 2 lines 8-15) to reduce wear of the parts of the device (column 2 lines 56-60). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Miller wherein the outer locking member body and the inner locking body are at least partially produced from plastic in view of Miller in order to reduce wear of the parts of the device. 




Allowable Subject Matter
Claims 5, 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775